DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 9/12/2022 has been entered and made of record.
Acknowledgment 
Claims 2 and 13, canceled on 9/12/2022, are acknowledged by the examiner. 
Claims 21-22, added on 9/12/2022, are acknowledged by the examiner. 
Claims 1, 3-5, 7-8, 12, 14-16, and 19-20, amended on 9/12/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, 19-20 and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the drawing objection, the amendment filed on 9/12/2022 addresses the issue for a palette prediction table.  As a result, the drawing objection for the palette prediction table is withdrawn. However, the amendment filed on 9/12/2022 does not address the issue for palette predictors, escaped samples, a set of representative color values, a local dual tree, a single tree, a dual tree, and a tree type of dual tree.  As a result, the drawing objection for these limitations is maintained.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 9/12/2022 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 9/12/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the U.S.C. 102 and the U.S.C. 103 rejections, the Applicant amended the claim then argued that, “Applicant respectfully submits that Chuang and Ye, either taken alone or in combination, fail to disclose or suggest at least the following features in the amended claim 1: "determining whether to update the predictor palette based on a characteristic of the current block, wherein the predictor palette is updated based on the current palette, and wherein the characteristic of the current block comprises a color component".” [Paragraphs 1-5 on page 8 of the Remarks].  To support this argument, the Applicant argued that the Chuang reference updates “all color components” and “updated for each color component”. “The pending claims, on the other hand, recite "determining whether to update the predictor palette based on a characteristic of the current block wherein the characteristic of the current block comprises a color component." As explained in the specification, in some embodiments, "the rule to determine whether to update the predictor palette may depend on the color components, such as luma or chroma" and the predictor palette may not be updated for a particular color component.”  [Paragraphs 1-2 on page 9 of the Remarks].             This argument is not persuasive for several reasons.  First, the specification only indicates that “determine whether to update the predictor palette may depend on the color components, such as luma or chroma". Second, the claims do not specify conditions when one of luma or chroma components should, or should not, be updated.  Third, it is noted that the claim limitations indicate “determining whether to update the predictor palette based on a characteristic of the current block, ….. wherein the characteristic of the current block comprises a color component”. Since Chuang updates all color components, hence it teaches the claim limitations. 
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.
   
Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, palette predictors, escaped samples, a set of representative color values, a local dual tree, a single tree, a dual tree, and a tree type of dual tree must be shown, or the features must be canceled from claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-6, 10-12, 15-16, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US Patent 10,666,974 B2), (“Chuang”).

Regarding claim 1, Chuang meets the claim limitations as follows:
A method of video processing (i.e. A method of video coding) [Chuang: col 2, line 49], comprising: determining (i.e. The system determines) [Chuang: col 50, line 21-22], for a conversion between a current block of a video (i.e. encoding or decoding the current block) [Chuang: col 51, line 31] and a bitstream of the video (i.e. a video bitstream) [Chuang: col 52, line 31], that a palette prediction mode is applied to the current block (i.e. If the current prediction mode is the palette coding mode) [Chuang: col 4, line 56], wherein in the palette prediction mode (i.e. the palette prediction mode) [Chuang: col 4, line 56], reconstructed samples (i.e. reconstructed palette coded CUs) [Chuang: col 3, line 21-22] are represented by a set of representative color values (i.e. Since the palette size is six in this example, the palette indices from 0 to 5 are used to indicate each palette coded pixel and each palette can be reconstructed as the major color in the palette color table) [Chuang: col 3, line 38-31], and the set of representative color values (i.e. the palette colors) [Chuang: col 3, line 11] comprises at least one of 1) palette predictors (i.e. In one embodiment, the palette predictors for the three respective components are grouped, and then updated) [Chuang: col 13, line 4-5], 2) escaped samples (i.e. escape values) [Chuang: col 5, line 7], or 3) palette information ((i.e. palette indices) [Chuang: col 5, line 6]; (i.e. the palette run mode, palette index, and palette run) [Chuang: col 16, line 56]) included in the bitstream (i.e. In one embodiment, in the copy index run mode, a "palette run" value is transmitted or derived to indicate the number of following samples to be coded in the bitstream) [Chuang: col 21, line 55-57]; constructing (i.e. the palette of each color component is constructed) [Chuang: col 1, line 62], a current palette (i.e. current palette) [Chuang: col 3, line 18] for the current block based on a predictor palette  ((i.e. table for palette_coding) [Chuang: col 24, line 36]; (i.e. In the current SCM4.0, syntax element palette_entry is used to specify the value of a component in a palette entry for the current palette. The variable PredictorPaletteEntries [cldx] [i] specifies the i-th element in the predictor palette for the color component cldx. The variable numComps is derived as shown in equation (1). The variable CurrentPaletteEntries[cldx ][i] specifies the i-th element in the current palette for the color component cldx and is derived as shown by the following exemplary pseudo codes in Table 9) [Chuang: col 15, line 3-12; Table 9], wherein the current palette (i.e. current palette) [Chuang: col 3, line 18]) is used to derive the reconstructed samples of the current block (i.e. In this method, the palette run can be signaled for the index run mode even if the signaled index is equal to the escape index. If the run for the escape index is larger than 0 (e.g. N, N>0), the first sample is reconstructed with the coded escape value. The index of the first sample can be set to the escape index or the predefined color index. The index of the remaining N samples is set to the predefined index (e.g. index 0) and the remaining N samples are reconstructed with the value of the predefined index (e.g. index 0)) [Chuang: col 17, line 11-18]; performing the conversion based on the current palette (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46]; and determining (i.e. The system determines) [Chuang: col 50, line 21-22] whether to update the predictor palette  based on a characteristic of the current block ((i.e. The two do-loop statements for the rest newPredictorPaletteEntries update are indicated by Note (5-3) and Note (5-4), where the do-loop statement for different color components corresponds to the inner loop. Therefore, for each entry, three color components are updated. [Chuang: col 12, line 61-64; Table 5] – Note: The note (5-3) in Table 5 checks an if condition whether or not the newPredictorPaletteEntries [cIdx][i] should be updated), wherein the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] is updated based on the current palette (i.e. As shown in Table 5, the first part of newPredictorPaletteEntries update process is performed within the double do-loop indicated by Note (5-1) and Note (5-2), where the do-loop associated with the color component (i.e., cldx) is in the inner do-loop. Therefore, for each palette entry, three color components are updated. The two do-loop statements for the rest newPredictorPaletteEntries update are indicated by Note (5-3) and Note (5-4), where the do-loop statement for different color components corresponds to the inner loop. Therefore, for each entry, three color components are updated. The two do-loop statements for PredictorPaletteEntries update are indicated by Note (5-5) and Note (5-6)) [Chuang: col 12, line 56-67; Table 5] – Note: Please see Table 5 where the CurrentPaletteEntries [cIdx][i] is used to update newPredictorPaletteEntries [cIdx][i]. Please also read more examples about updating from col. 13, line 4 – col. 16, line 48, and Tables 6-11), and 
wherein the characteristic of the current block (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46] comprises a color component (i.e. According to existing HEVC specification, while palette indices for each color component are grouped together, most other palette coding related data for different color components are interleaved in the bitstream. Furthermore, individual memory space for storing an Inter/Intra coded block and storing a palette coded block) [Chuang: col 4, line 38-43].  

Regarding claim 4, Chuang meets the claim limitations as set forth in claim 1.Chuang further meets the claim limitations as follow.
The method of claim 1 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein the characteristic of the current block (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46] further comprises dimensions of the current block ((i.e. All indices in a CU use the same context to encode palette_mode. The context can be selected according to the CU size, and all indices in a CU use the same context to encode palette_mode) [Chuang: col 49, line 9-12]; (i.e. The current palette size is equal to the palette size of the last coded palette CU in this case) [Chuang: col 3, line 12-14]; (i.e. the color index table (also called palette table) size is first transmitted followed by the palette elements (i.e., color values)) [Chuang: col 2, line 1-3]).

Regarding claim 5, Chuang meets the claim limitations as set forth in claim 4.Chuang further meets the claim limitations as follow.
The method of claim 4 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein updating the predictor palette is allowed (i.e. the palette predictor update process of the same color component. The existing palette predictor update process is as follows) [Chuang: col 12, line 24-27] when a width of the current block and a height of the current block are greater than a predefined threshold (i.e. All indices in a CU use the same context to encode palette_mode. The context can be selected according to the CU size, and all indices in a CU use the same context to encode palette_mode. There can be two contexts in this case. If the CU size larger than a fixed or derived threshold, the first context is used. Otherwise,
another context is used.) [Chuang: col 49, line 9-15] – Note: Chuang teaches that the context is updated with the first context only when the CU is larger than a threshold).  

Regarding claim 6, Chuang meets the claim limitations as set forth in claim 5.Chuang further meets the claim limitations as follow.
The method of claim 5 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein the current block  is a chroma block and the predefined threshold is 8, or -47-Docket No. 130408-8701.US00 wherein the current block (i.e. encoding or decoding the current block) [Chuang: col 51, line 45] is a luma block (i.e. the size of the current luma coding block) [Chuang: col 19, line 48] and the predefined threshold (i.e. If the CU size larger than a fixed or derived threshold) [Chuang: col 49, line 13-14] is 16 (i.e. the CU_width is
16) [Chuang: col 40, line 3-4].

Regarding claim 10, Chuang meets the claim limitations as set forth in claim 1.Chuang further meets the claim limitations as follow.
The method of claim 1 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein the conversion includes encoding the current block (i.e. encoding or decoding the current block) [Chuang: col 51, line 31] into the bitstream ((i.e. In one embodiment, in the copy index run mode, a "palette run" value is transmitted or derived to indicate the number of following samples to be coded in the bitstream) [Chuang: col 21, line 55-57]; (i.e. where the pixel value of each escape pixel occurrence is still written into bitstream) [Chuang: col 52, line 42-44; Fig. 16]; (i.e. In another embodiment, only non-duplicated color values are written into bitstream) [Chuang: col 52, line 47-48]; (i.e. non-duplicated color values are written into bitstream) [Chuang: col 43, line 52; Fig. 17]).

Regarding claim 11, Chuang meets the claim limitations as set forth in claim 1.Chuang further meets the claim limitations as follow.
The method of claim 1 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein the conversion includes decoding the current block (i.e. encoding or decoding the current block) [Chuang: col 51, line 31] from the bitstream (i.e. parsing all escape samples for the current block from the video bitstream at a decoder side) [Chuang: col 52, line 35-37].

Regarding claim 12, Chuang meets the claim limitations as follows:
An apparatus for processing video data comprising a processor (i.e. A an embodiment of the present invention can be one or more electronic circuits integrated into a video compression chip or program code integrated into video compression software to perform the processing described herein. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein. The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA). These processors can be configured to perform particular tasks according to the invention, by executing machine-readable software code or firmware code that defines the particular methods embodied by the invention) [Chuang: col 50, line 56 – col. 51, line 3] and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor (i.e. the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit. Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media, or communication media including any medium that facilitates transfer of a computer program from one place to another, e.g., according to a communication protocol. In this manner, computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave. Data storage media may be any available media that can be accessed by one or more computers or one or more processors to retrieve instructions, code and/or data structures for implementation of the techniques described in this disclosure) [Chuang: col 56, line 50 – col. 57, line 1] to:determine (i.e. The system determines) [Chuang: col 50, line 21-22], for a conversion between a current block of a video (i.e. encoding or decoding the current block) [Chuang: col 51, line 31] and a bitstream of the video (i.e. a video bitstream) [Chuang: col 52, line 31], that a palette prediction mode is applied to the current block (i.e. If the current prediction mode is the palette coding mode) [Chuang: col 4, line 56], wherein in the palette prediction mode (i.e. the palette prediction mode) [Chuang: col 4, line 56], reconstructed samples (i.e. reconstructed palette coded CUs) [Chuang: col 3, line 21-22] are represented by a set of representative color values (i.e. Since the palette size is six in this example, the palette indices from 0 to 5 are used to indicate each palette coded pixel and each palette can be reconstructed as the major color in the palette color table) [Chuang: col 3, line 38-31], and the set of representative color values (i.e. the palette colors) [Chuang: col 3, line 11] comprises at least one of 1) palette predictors (i.e. In one embodiment, the palette predictors for the three respective components are grouped, and then updated) [Chuang: col 13, line 4-5], 2) escaped samples (i.e. escape values) [Chuang: col 5, line 7], or 3) palette information ((i.e. palette indices) [Chuang: col 5, line 6]; (i.e. the palette run mode, palette index, and palette run) [Chuang: col 16, line 56]) included in the bitstream (i.e. In one embodiment, in the copy index run mode, a "palette run" value is transmitted or derived to indicate the number of following samples to be coded in the bitstream) [Chuang: col 21, line 55-57]; construct (i.e. the palette of each color component is constructed) [Chuang: col 1, line 62], a current palette (i.e. current palette) [Chuang: col 3, line 18] for the current block based on a predictor palette  (i.e. In the current SCM4.0, syntax element palette_entry is used to specify the value of a component in a palette entry for the current palette. The variable PredictorPaletteEntries [cldx] [i] specifies the i-th element in the predictor palette for the color component cldx. The variable numComps is derived as shown in equation (1). The variable CurrentPaletteEntries[cldx ][i] specifies the i-th element in the current palette for the color component cldx and is derived as shown by the following exemplary pseudo codes in Table 9) [Chuang: col 15, line 3-12; Table 9], wherein the current palette (i.e. current palette) [Chuang: col 3, line 18] is used to derive the reconstructed samples of the current block (i.e. In this method, the palette run can be signaled for the index run mode even if the signaled index is equal to the escape index. If the run for the escape index is larger than 0 (e.g. N, N>0), the first sample is reconstructed with the coded escape value. The index of the first sample can be set to the escape index or the predefined color index. The index of the remaining N samples is set to the predefined index (e.g. index 0) and the remaining N samples are reconstructed with the value of the predefined index (e.g. index 0)) [Chuang: col 17, line 11-18]; perform the conversion based on the current palette (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46]; and determine (i.e. The system determines) [Chuang: col 50, line 21-22] whether to update the predictor palette  based on a characteristic of the current block (i.e. The two do-loop statements for the rest newPredictorPaletteEntries update are indicated by Note (5-3) and Note (5-4), where the do-loop statement for different color components corresponds to the inner loop. Therefore, for each entry, three color components are updated. [Chuang: col 12, line 61-64; Table 5] – Note: The note (5-3) in Table 5 checks an if condition whether or not the newPredictorPaletteEntries [cIdx][i] should be updated), wherein the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] is updated based on the current palette (i.e. As shown in Table 5, the first part of newPredictorPaletteEntries update process is performed within the double do-loop indicated by Note (5-1) and Note (5-2), where the do-loop associated with the color component (i.e., cldx) is in the inner do-loop. Therefore, for each palette entry, three color components are updated. The two do-loop statements for the rest newPredictorPaletteEntries update are indicated by Note (5-3) and Note (5-4), where the do-loop statement for different color components corresponds to the inner loop. Therefore, for each entry, three color components are updated. The two do-loop statements for PredictorPaletteEntries update are indicated by Note (5-5) and Note (5-6)) [Chuang: col 12, line 56-67; Table 5] – Note: Please see Table 5 where the CurrentPaletteEntries [cIdx][i] is used to update newPredictorPaletteEntries [cIdx][i]. Please also read more examples about updating from col. 13, line 4 – col. 16, line 48, and Tables 6-11), and 
wherein the characteristic of the current block (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46] comprises a color component (i.e. According to existing HEVC specification, while palette indices for each color component are grouped together, most other palette coding related data for different color components are interleaved in the bitstream. Furthermore, individual memory space for storing an Inter/Intra coded block and storing a palette coded block) [Chuang: col 4, line 38-43].

Regarding claim 15, Chuang meets the claim limitations as set forth in claim 12.Chuang further meets the claim limitations as follow.
The apparatus of claim 12 (i.e. one or more electronic circuits integrated into a video compression chip) [Chuang: col 50, line 56 – line 58], wherein the characteristic of the current block (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46] further comprises dimensions of the current block ((i.e. All indices in a CU use the same context to encode palette_mode. The context can be selected according to the CU size, and all indices in a CU use the same context to encode palette_mode) [Chuang: col 49, line 9-12]; (i.e. The current palette size is equal to the palette size of the last coded palette CU in this case) [Chuang: col 3, line 12-14]; (i.e. the color index table (also called palette table) size is first transmitted followed by the palette elements (i.e., color values)) [Chuang: col 2, line 1-3]).

Regarding claim 16, Chuang meets the claim limitations as set forth in claim 15.Chuang further meets the claim limitations as follow.
The apparatus of claim 15 (i.e. one or more electronic circuits integrated into a video compression chip) [Chuang: col 50, line 56 – line 58], wherein updating the predictor palette  is allowed (i.e. the palette predictor update process of the same color component. The existing palette predictor update process is as follows) [Chuang: col 12, line 24-27] when a width of the current block and a height of the current block are greater than a predefined threshold (i.e. All indices in a CU use the same context to encode palette_mode. The context can be selected according to the CU size, and all indices in a CU use the same context to encode palette_mode. There can be two contexts in this case. If the CU size larger than a fixed or derived threshold, the first context is used. Otherwise,
another context is used.) [Chuang: col 49, line 9-15] – Note: Chuang teaches that the context is updated with the first context only when the CU is larger than a threshold).

Regarding claim 17, Chuang meets the claim limitations as set forth in claim 16.Chuang further meets the claim limitations as follow.
The apparatus of claim 15 (i.e. one or more electronic circuits integrated into a video compression chip) [Chuang: col 50, line 56 – line 58], wherein the current block  is a chroma block and the predefined threshold is 8, or -47-Docket No. 130408-8701.US00 wherein the current block (i.e. encoding or decoding the current block) [Chuang: col 51, line 45] is a luma block (i.e. the size of the current luma coding block) [Chuang: col 19, line 48] and the predefined threshold (i.e. If the CU size larger than a fixed or derived threshold) [Chuang: col 49, line 13-14] is 16 (i.e. the CU_width is
16) [Chuang: col 40, line 3-4].

Regarding claim 19, Chuang meets the claim limitations as follows:
A non-transitory computer-readable storage medium (i.e. memory) [Chuang: col 1, line 24] storing instructions that cause a processor to (i.e. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein) [Chuang: col 50, line 60 – 63]:determine (i.e. The system determines) [Chuang: col 50, line 21-22], for a conversion between a current block of a video (i.e. encoding or decoding the current block) [Chuang: col 51, line 31] and a bitstream of the video (i.e. a video bitstream) [Chuang: col 52, line 31], that a palette prediction mode is applied to the current block (i.e. If the current prediction mode is the palette coding mode) [Chuang: col 4, line 56], wherein in the palette prediction mode (i.e. the palette prediction mode) [Chuang: col 4, line 56], reconstructed samples (i.e. reconstructed palette coded CUs) [Chuang: col 3, line 21-22] are represented by a set of representative color values (i.e. Since the palette size is six in this example, the palette indices from 0 to 5 are used to indicate each palette coded pixel and each palette can be reconstructed as the major color in the palette color table) [Chuang: col 3, line 38-31], and the set of representative color values (i.e. the palette colors) [Chuang: col 3, line 11] comprises at least one of 1) palette predictors (i.e. In one embodiment, the palette predictors for the three respective components are grouped, and then updated) [Chuang: col 13, line 4-5], 2) escaped samples (i.e. escape values) [Chuang: col 5, line 7], or 3) palette information ((i.e. palette indices) [Chuang: col 5, line 6]; (i.e. the palette run mode, palette index, and palette run) [Chuang: col 16, line 56]) included in the bitstream (i.e. In one embodiment, in the copy index run mode, a "palette run" value is transmitted or derived to indicate the number of following samples to be coded in the bitstream) [Chuang: col 21, line 55-57]; construct (i.e. the palette of each color component is constructed) [Chuang: col 1, line 62], a current palette (i.e. current palette) [Chuang: col 3, line 18] for the current block based on a predictor palette  (i.e. In the current SCM4.0, syntax element palette_entry is used to specify the value of a component in a palette entry for the current palette. The variable PredictorPaletteEntries [cldx] [i] specifies the i-th element in the predictor palette for the color component cldx. The variable numComps is derived as shown in equation (1). The variable CurrentPaletteEntries[cldx ][i] specifies the i-th element in the current palette for the color component cldx and is derived as shown by the following exemplary pseudo codes in Table 9) [Chuang: col 15, line 3-12; Table 9], wherein the current palette (i.e. current palette) [Chuang: col 3, line 18] is used to derive the reconstructed samples of the current block (i.e. In this method, the palette run can be signaled for the index run mode even if the signaled index is equal to the escape index. If the run for the escape index is larger than 0 (e.g. N, N>0), the first sample is reconstructed with the coded escape value. The index of the first sample can be set to the escape index or the predefined color index. The index of the remaining N samples is set to the predefined index (e.g. index 0) and the remaining N samples are reconstructed with the value of the predefined index (e.g. index 0)) [Chuang: col 17, line 11-18]; perform the conversion based on the current palette (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46]; and determine (i.e. The system determines) [Chuang: col 50, line 21-22] whether to update the predictor palette  based on a characteristic of the current block (i.e. The two do-loop statements for the rest newPredictorPaletteEntries update are indicated by Note (5-3) and Note (5-4), where the do-loop statement for different color components corresponds to the inner loop. Therefore, for each entry, three color components are updated. [Chuang: col 12, line 61-64; Table 5] – Note: The note (5-3) in Table 5 checks an if condition whether or not the newPredictorPaletteEntries [cIdx][i] should be updated), wherein the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] is updated based on the current palette (i.e. As shown in Table 5, the first part of newPredictorPaletteEntries update process is performed within the double do-loop indicated by Note (5-1) and Note (5-2), where the do-loop associated with the color component (i.e., cldx) is in the inner do-loop. Therefore, for each palette entry, three color components are updated. The two do-loop statements for the rest newPredictorPaletteEntries update are indicated by Note (5-3) and Note (5-4), where the do-loop statement for different color components corresponds to the inner loop. Therefore, for each entry, three color components are updated. The two do-loop statements for PredictorPaletteEntries update are indicated by Note (5-5) and Note (5-6)) [Chuang: col 12, line 56-67; Table 5] – Note: Please see Table 5 where the CurrentPaletteEntries [cIdx][i] is used to update newPredictorPaletteEntries [cIdx][i]. Please also read more examples about updating from col. 13, line 4 – col. 16, line 48, and Tables 6-11), and 
wherein the characteristic of the current block (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46] comprises a color component (i.e. According to existing HEVC specification, while palette indices for each color component are grouped together, most other palette coding related data for different color components are interleaved in the bitstream. Furthermore, individual memory space for storing an Inter/Intra coded block and storing a palette coded block) [Chuang: col 4, line 38-43].

Regarding claim 20, Chuang meets the claim limitations as follows:
A non-transitory computer-readable recording medium storing a bitstream of a video ((i.e. individual memory space for storing an Inter/Intra coded block and storing a palette coded block) [Chuang: col 4, line 41-43]; (i.e. In one embodiment, in the copy index run mode, a "palette run" value is transmitted or derived to indicate the number of following samples to be coded in the bitstream) [Chuang: col 21, line 55-57]; (i.e. a video bitstream)) which is generated by a method performed by a video processing apparatus (i.e. A an embodiment of the present invention can be one or more electronic circuits integrated into a video compression chip or program code integrated into video compression software to perform the processing described herein. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein. The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA). These processors can be configured to perform particular tasks according to the invention, by executing machine-readable software code or firmware code that defines the particular methods embodied by the invention) [Chuang: col 50, line 56 – col. 51, line 3], wherein the method (i.e. A method of video coding) [Chuang: col 2, line 49] comprises:determining (i.e. The system determines) [Chuang: col 50, line 21-22], for a for a current block of the video (i.e. the current block) [Chuang: col 52, line 16-17], that a palette prediction mode is applied to the current block (i.e. If the current prediction mode is the palette coding mode) [Chuang: col 4, line 56], wherein in the palette  prediction mode (i.e. the palette prediction mode) [Chuang: col 4, line 56], reconstructed samples (i.e. reconstructed palette coded CUs) [Chuang: col 3, line 21-22] are represented by a set of representative color values (i.e. Since the palette size is six in this example, the palette indices from 0 to 5 are used to indicate each palette coded pixel and each palette can be reconstructed as the major color in the palette color table) [Chuang: col 3, line 38-31], and the set of representative color values (i.e. the palette colors) [Chuang: col 3, line 11] comprises at least one of 1) palette predictors (i.e. In one embodiment, the palette predictors for the three respective components are grouped, and then updated) [Chuang: col 13, line 4-5], 2) escaped samples (i.e. escape values) [Chuang: col 5, line 7], or 3) palette information ((i.e. palette indices) [Chuang: col 5, line 6]; (i.e. the palette run mode, palette index, and palette run) [Chuang: col 16, line 56]) included in the bitstream (i.e. In one embodiment, in the copy index run mode, a "palette run" value is transmitted or derived to indicate the number of following samples to be coded in the bitstream) [Chuang: col 21, line 55-57];constructing (i.e. the palette of each color component is constructed) [Chuang: col 1, line 62], a current palette (i.e. current palette) [Chuang: col 3, line 18] for the current block based on a predictor palette  ((i.e. table for palette_coding) [Chuang: col 24, line 36]; (i.e. In the current SCM4.0, syntax element palette_entry is used to specify the value of a component in a palette entry for the current palette. The variable PredictorPaletteEntries [cldx] [i] specifies the i-th element in the predictor palette for the color component cldx. The variable numComps is derived as shown in equation (1). The variable CurrentPaletteEntries[cldx ][i] specifies the i-th element in the current palette for the color component cldx and is derived as shown by the following exemplary pseudo codes in Table 9) [Chuang: col 15, line 3-12; Table 9]), wherein the current palette (i.e. current palette) [Chuang: col 3, line 18] is used to derive the reconstructed samples of the current block (i.e. In this method, the palette run can be signaled for the index run mode even if the signaled index is equal to the escape index. If the run for the escape index is larger than 0 (e.g. N, N>0), the first sample is reconstructed with the coded escape value. The index of the first sample can be set to the escape index or the predefined color index. The index of the remaining N samples is set to the predefined index (e.g. index 0) and the remaining N samples are reconstructed with the value of the predefined index (e.g. index 0)) [Chuang: col 17, line 11-18]; generating the bitstream based on the current palette ((i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46]; (i.e. In one embodiment, in the copy index run mode, a "palette run" value is transmitted or derived to indicate the number of following samples to be coded in the bitstream) [Chuang: col 21, line 55-57]; (i.e. In yet another embodiment, all initial palette predictor values for a same color component grouped together are parsed from sequence parameter set (SPS), picture parameter set (PPS), or a slice header of a video bitstream at a decoder side, or all initial palette predictor values for the same color component are grouped together at an encoder side) [Chuang: col 5, line 42-48]); and
determining (i.e. The system determines) [Chuang: col 50, line 21-22] whether to update the predictor palette  based on a characteristic of the current block (i.e. The two do-loop statements for the rest newPredictorPaletteEntries update are indicated by Note (5-3) and Note (5-4), where the do-loop statement for different color components corresponds to the inner loop. Therefore, for each entry, three color components are updated. [Chuang: col 12, line 61-64; Table 5] – Note: The note (5-3) in Table 5 checks an if condition whether or not the newPredictorPaletteEntries [cIdx][i] should be updated), wherein the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] is updated based on the current palette (i.e. As shown in Table 5, the first part of newPredictorPaletteEntries update process is performed within the double do-loop indicated by Note (5-1) and Note (5-2), where the do-loop associated with the color component (i.e., cldx) is in the inner do-loop. Therefore, for each palette entry, three color components are updated. The two do-loop statements for the rest newPredictorPaletteEntries update are indicated by Note (5-3) and Note (5-4), where the do-loop statement for different color components corresponds to the inner loop. Therefore, for each entry, three color components are updated. The two do-loop statements for PredictorPaletteEntries update are indicated by Note (5-5) and Note (5-6)) [Chuang: col 12, line 56-67; Table 5] – Note: Please see Table 5 where the CurrentPaletteEntries [cIdx][i] is used to update newPredictorPaletteEntries [cIdx][i]. Please also read more examples about updating from col. 13, line 4 – col. 16, line 48, and Tables 6-11), and 
wherein the characteristic of the current block (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46] comprises a color component (i.e. According to existing HEVC specification, while palette indices for each color component are grouped together, most other palette coding related data for different color components are interleaved in the bitstream. Furthermore, individual memory space for storing an Inter/Intra coded block and storing a palette coded block) [Chuang: col 4, line 38-43].
Regarding claim 22, Chuang meets the claim limitations as set forth in claim 19.Chuang further meets the claim limitations as follow.
The non-transitory computer-readable storage medium of claim 19 (i.e. memory) [Chuang: col 1, line 24], wherein the characteristic of the current block (i.e. encoding or decoding the current block based on the second information related to the palette data) [Chuang: col 51, line 45-46] further comprises dimensions of the current block ((i.e. All indices in a CU use the same context to encode palette_mode. The context can be selected according to the CU size, and all indices in a CU use the same context to encode palette_mode) [Chuang: col 49, line 9-12]; (i.e. The current palette size is equal to the palette size of the last coded palette CU in this case) [Chuang: col 3, line 12-14]; (i.e. the color index table (also called palette table) size is first transmitted followed by the palette elements (i.e., color values)) [Chuang: col 2, line 1-3]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3, 7-9, 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent 10,666,974 B2), (“Chuang”), in view of Ye et al. (US Patent 11,025,905 B2), (“Ye”).
Regarding claim 3, Chuang meets the claim limitations as set forth in claim 1.Chuang further meets the claim limitations as follow.
The method of claim 1 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein updating (i.e. the Palette Predictor Update Process of the Same Color Component) [Chuang: col 12, line 24-25] the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] is disabled when ((i.e. is disabled when) [Chuang: col 2, line 49]; (i.e. HEVC syntax elements have been used to demonstrate the update process by grouping the palette entry semantics of the same color component according to embodiment of the present invention. However, the present invention is not limited to the specific syntax elements nor the specific pseudo codes listed in these examples. A skilled person in the field may practice the present invention without deviation from the spirit of the present invention) [Chuang: col 16, line 40-48]) a local dual tree is applied to the current block and the current block is a chroma block.  
Chuang does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein updating the predictor palette  is disabled when a local dual tree is applied to the current block and the current block is a chroma block.  
However, in the same field of endeavor Ye further discloses the claim limitations and the deficient claim limitations, as follows:
wherein updating the predictor palette  is disabled when a local dual tree is applied to the current block and the current block is a chroma block (i.e. According to an embodiment of the present disclosure, the method further comprises updating a palette predictor list, the updating includes providing, in a case where the current tree structure is determined to be the dual tree structure, a first luma value of a first palette of the at least one color palette to the palette predictor list and ignoring all chroma values of the first palette, such that no chroma value of the first palette is provided to the palette predictor list, wherein the decoding the at least one image comprises decoding the at least one image of the video sequence by predicting a second palette of the at least one color palette using the palette predictor list) [Ye: col 1, line 49-60].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Ye to program the system to implement the color palette coding method of Ye.  
Therefore, the combination of Chuang with Ye will enable the system to improve coding efficiency [Ye: col. 12, line 65 - col. 13, line 1]. 

Regarding claim 7, Chuang meets the claim limitations as set forth in claim 1.Chuang further meets the claim limitations as follow.
The method of claim 1 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein updating (i.e. the Palette Predictor Update Process of the Same Color Component) [Chuang: col 12, line 24-25] the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] is allowed when a local dual tree is applied to the current block and the current block is a luma block (i.e. the current luma coding block) [Chuang: col 19, line 48], and wherein the updating comprises a reset process (i.e. In SCM-2.0, if the wavefront parallel processing (WPP) is not applied, the last coded palette table is initialized (i.e., reset) at the beginning of each slice or at the beginning of each tile. If the WPP is applied, the last coded palette table is not only initialized (reset) at the beginning of each slice or at the beginning of each tile, but also initialized (i.e., reset) at the beginning of each CTU row) [Chuang: col 3, line 42-48].   
Chuang does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein updating the predictor palette  is allowed when a local dual tree is applied to the current block and the current block is a luma block, and wherein the updating comprises a reset process.   
However, in the same field of endeavor Ye further discloses the claim limitations and the deficient claim limitations as follows:
when a local dual tree is applied to the current block and the current block is a luma block (i.e.  an encoder or a decoder may determine whether a current tree structure is a dual tree structure where a luma color plane has a split tree structure that is different from a split tree structure of a chroma color plane) [Ye: col. 16, line 4-8; Fig. 9], and wherein the updating comprises a reset process (i.e. the palette predictor list is assumed to reset at the slice and tile boundaries. After the reset, it takes time to rebuild the palette predictor list. A palette initializer with predefined entries can be optionally used to initialize the palette predictor list, resulting in improved coding efficiency in such a scenario) [Ye: col 12, line 63 – col. 13, line 1].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Ye to program the system to implement the color palette coding method of Ye.  
Therefore, the combination of Chuang with Ye will enable the system to improve coding efficiency [Ye: col. 12, line 65 - col. 13, line 1]. 

Regarding claim 8, Chuang meets the claim limitations as set forth in claim 1.Chuang further meets the claim limitations as follow.
The method of claim 1 (i.e. A method of video coding) [Chuang: col 2, line 49], 
wherein the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] comprises three color components (i.e. In one embodiment, the palette predictors for the three respective components are grouped, and then updated) [Chuang: col 13, line 4-5] when a single tree is applied to the current block, wherein the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] comprises two chroma color components when a dual tree is applied to the current block and the current block is a chroma block (i.e. ( ChromaArrayType == 0 ) ? 1 : 3) [Chuang: col 29, line 18], and wherein the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] comprises one color component when a dual tree is applied to the current block and the current block is a luma block (i.e. the current luma coding block) [Chuang: col 19, line 48]. 
Chuang does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the predictor palette  comprises three color components when a single tree is applied to the current block, wherein the predictor palette  comprises two chroma color components when a dual tree is applied to the current block and the current block is a chroma block, and wherein the predictor palette  comprises one color component when a dual tree is applied to the current block and the current block is a luma block.   
However, in the same field of endeavor Ye further discloses the claim limitations and the deficient claim limitations as follows:
wherein the predictor palette  comprises three color components (i.e. at least one color palette comprises a respective color palette table for each of the three color components) [Ye: col 42, line 36-37] when a single tree is applied to the current block (i.e. If "isdualtree" is 0, the current tree structure is not separate tree) [Ye: col 23, line 14-15], wherein the predictor palette  comprises two chroma color components (i.e. When signaling the chroma palette information, the chroma palette table may be a two entries table and the two chroma components may share the one index map) [Ye: col 24, line 41-44] when a dual tree is applied to the current block (i.e. If "isdualtree" is 1, the current tree structure is a separate tree) [Ye: col 23, line 13-14] and the current block is a chroma block (i.e. In an embodiment, for each chroma block when dual tree is on, a flag is signaled to indicate whether the current block is using palette mode or not. If the current chroma block is using palette mode, the corresponding syntax element related to palette mode may also be signaled. The flag may be signaled by the encoder and received by the decoder) [Ye: col 23, line 47-52], and wherein the predictor palette  comprises one color component (i.e. one color palette including at least one luma value or at least one chroma value) [Ye: col 41, line 14-15] when a dual tree is applied to the current block and the current block is a luma block (i.e.  an encoder or a decoder may determine whether a current tree structure is a dual tree structure where a luma color plane has a split tree structure that is different from a split tree structure of a chroma color plane) [Ye: col. 16, line 4-8; Fig. 9].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Ye to program the system to implement the color palette coding method of Ye.  
Therefore, the combination of Chuang with Ye will enable the system to improve coding efficiency [Ye: col. 12, line 65 - col. 13, line 1]. 

Regarding claim 9, Chuang meets the claim limitations as set forth in claim 1.Chuang further meets the claim limitations as follow.
The method of claim 1 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein the current block is a luma block (i.e. the current luma coding block) [Chuang: col 19, line 48] with a tree type of dual tree, and wherein palettes of different sizes are constructed for the current block ((i.e. The current palette size is equal to the palette size of the last coded palette CU in this case. Otherwise (i.e., palette_share_flag is 0), the current palette table is signaled by indicating which palette colors in the last coded palette table can be reused, or by transmitting a new palette colors. The size of the current palette is set as the size of the predicted palette (i.e., numPredPreviousPalette) plus the size of the transmitted palette (i.e., num_signaled_palette_entries). The predicted palette is a palette derived from the previously reconstructed palette coded CUs) [Chuang: col 19, line 48] – Note: Chuang discloses scenarios that the palette can have different sizes) and a chroma block corresponding to the current block (i.e. In one embodiment, all color values of these escape pixels are encoded/decoded together before encoding/decoding the palette index map of this coding block) [Chuang: col 43, line 31-35]. 
Chuang does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the current block is a luma block with a tree type of dual tree, and wherein palettes of different sizes are constructed for the current block and a chroma block corresponding to the current block.   
However, in the same field of endeavor Ye further discloses the claim limitations and the deficient claim limitations as follows:
wherein the current block is a luma block with a tree type of dual tree (i.e.  an encoder or a decoder may determine whether a current tree structure is a dual tree structure where a luma color plane has a split tree structure that is different from a split tree structure of a chroma color plane) [Ye: col. 16, line 4-8; Fig. 9], and wherein palettes of different sizes are constructed for the current block (i.e. In an embodiment, with respect to the update process of the palette predictor, the variable PredictorPaletteSize and the array PredictorPaletteEntries are derived or modified as follows) [Ye: col 21, line 11-14 – Please see the pseudocode (8-79)] and a chroma block corresponding to the current block (i.e. the current chroma block is using palette mode) [Ye: col 24, line 13-14].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Ye to program the system to implement the color palette coding method of Ye.  
Therefore, the combination of Chuang with Ye will enable the system to improve coding efficiency [Ye: col. 12, line 65 - col. 13, line 1]. 

Regarding claim 14, Chuang meets the claim limitations as set forth in claim 12.Chuang further meets the claim limitations as follow.
The apparatus of claim 12 (i.e. one or more electronic circuits integrated into a video compression chip) [Chuang: col 50, line 56 – line 58], wherein updating (i.e. the Palette Predictor Update Process of the Same Color Component) [Chuang: col 12, line 24-25] the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] is disabled when ( (i.e. is disabled when) [Chuang: col 2, line 49]; (i.e. HEVC syntax elements have been used to demonstrate the update process by grouping the palette entry semantics of the same color component according to embodiment of the present invention. However, the present invention is not limited to the specific syntax elements nor the specific pseudo codes listed in these examples. A skilled person in the field may practice the present invention without deviation from the spirit of the present invention) [Chuang: col 16, line 40-48]) a local dual tree is applied to the current block and the current block is a chroma block.  
Chuang does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 12, wherein updating the predictor palette  is disabled when a local dual tree is applied to the current block and the current block is a chroma block.  
However, in the same field of endeavor Ye further discloses the claim limitations and the deficient claim limitations, as follows:
wherein updating the predictor palette  is disabled when a local dual tree is applied to the current block and the current block is a chroma block (i.e. According to an embodiment of the present disclosure, the method further comprises updating a palette predictor list, the updating includes providing, in a case where the current tree structure is determined to be the dual tree structure, a first luma value of a first palette of the at least one color palette to the palette predictor list and ignoring all chroma values of the first palette, such that no chroma value of the first palette is provided to the palette predictor list, wherein the decoding the at least one image comprises decoding the at least one image of the video sequence by predicting a second palette of the at least one color palette using the palette predictor list) [Ye: col 1, line 49-60].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Ye to program the system to implement the color palette coding method of Ye.  
Therefore, the combination of Chuang with Ye will enable the system to improve coding efficiency [Ye: col. 12, line 65 - col. 13, line 1]. 

Regarding claim 18, Chuang meets the claim limitations as set forth in claim 12.Chuang further meets the claim limitations as follow.
The apparatus of claim 12 (i.e. one or more electronic circuits integrated into a video compression chip) [Chuang: col 50, line 56 – line 58], wherein the current block is a luma block (i.e. the current luma coding block) [Chuang: col 19, line 48] with a tree type of dual tree, and wherein palettes of different sizes are constructed for the current block ((i.e. The current palette size is equal to the palette size of the last coded palette CU in this case. Otherwise (i.e., palette_share_flag is 0), the current palette table is signaled by indicating which palette colors in the last coded palette table can be reused, or by transmitting a new palette colors. The size of the current palette is set as the size of the predicted palette (i.e., numPredPreviousPalette) plus the size of the transmitted palette (i.e., num_signaled_palette_entries). The predicted palette is a palette derived from the previously reconstructed palette coded CUs) [Chuang: col 19, line 48] – Note: Chuang discloses scenarios that the palette can have different sizes) and a chroma block corresponding to the current block (i.e. In one embodiment, all color values of these escape pixels are encoded/decoded together before encoding/decoding the palette index map of this coding block) [Chuang: col 43, line 31-35]. 
Chuang does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 12, wherein the current block is a luma block with a tree type of dual tree, and wherein palettes of different sizes are constructed for the current block and a chroma block corresponding to the current block.   
However, in the same field of endeavor Ye further discloses the claim limitations and the deficient claim limitations as follows:
wherein the current block is a luma block with a tree type of dual tree (i.e.  an encoder or a decoder may determine whether a current tree structure is a dual tree structure where a luma color plane has a split tree structure that is different from a split tree structure of a chroma color plane) [Ye: col. 16, line 4-8; Fig. 9], and wherein palettes of different sizes are constructed for the current block (i.e. In an embodiment, with respect to the update process of the palette predictor, the variable PredictorPaletteSize and the array PredictorPaletteEntries are derived or modified as follows) [Ye: col 21, line 11-14 – Please see the pseudocode (8-79)] and a chroma block corresponding to the current block (i.e. the current chroma block is using palette mode) [Ye: col 24, line 13-14].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Ye to program the system to implement the color palette coding method of Ye.  
Therefore, the combination of Chuang with Ye will enable the system to improve coding efficiency [Ye: col. 12, line 65 - col. 13, line 1]. 

Regarding claim 21, Chuang meets the claim limitations as set forth in claim 19.Chuang further meets the claim limitations as follow.
The non-transitory computer-readable storage medium of claim 19 (i.e. memory) [Chuang: col 1, line 24], wherein updating (i.e. the Palette Predictor Update Process of the Same Color Component) [Chuang: col 12, line 24-25] the predictor palette  (i.e. table for palette_coding) [Chuang: col 24, line 36] is disabled when ((i.e. is disabled when) [Chuang: col 2, line 49]; (i.e. HEVC syntax elements have been used to demonstrate the update process by grouping the palette entry semantics of the same color component according to embodiment of the present invention. However, the present invention is not limited to the specific syntax elements nor the specific pseudo codes listed in these examples. A skilled person in the field may practice the present invention without deviation from the spirit of the present invention) [Chuang: col 16, line 40-48]) a local dual tree is applied to the current block and the current block is a chroma block.  
Chuang does not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer-readable storage medium of claim 19, wherein updating the predictor palette  is disabled when a local dual tree is applied to the current block and the current block is a chroma block.  
However, in the same field of endeavor Ye further discloses the claim limitations and the deficient claim limitations, as follows:
wherein updating the predictor palette  is disabled when a local dual tree is applied to the current block and the current block is a chroma block (i.e. According to an embodiment of the present disclosure, the method further comprises updating a palette predictor list, the updating includes providing, in a case where the current tree structure is determined to be the dual tree structure, a first luma value of a first palette of the at least one color palette to the palette predictor list and ignoring all chroma values of the first palette, such that no chroma value of the first palette is provided to the palette predictor list, wherein the decoding the at least one image comprises decoding the at least one image of the video sequence by predicting a second palette of the at least one color palette using the palette predictor list) [Ye: col 1, line 49-60].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Ye to program the system to implement the color palette coding method of Ye.  
Therefore, the combination of Chuang with Ye will enable the system to improve coding efficiency [Ye: col. 12, line 65 - col. 13, line 1]. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent 10,666,974 B2), (“Chuang”), in view of Ye et al. (US Patent 11,025,905 B2), (“Ye”), in view of Xiu et al. (US Patent 10,484,686 B2), (“Xiu”).
Regarding claim 6, Chuang meets the claim limitations as set forth in claim 5.Chuang further meets the claim limitations as follow.
The method of claim 5 (i.e. A method of video coding) [Chuang: col 2, line 49], wherein the current block (i.e. encoding or decoding the current block) [Chuang: col 51, line 26-27] is a chroma block (i.e. a same color component) [Chuang: col 5, line 45] and the predefined threshold is 8, or -47-Docket No. 130408-8701.US00 wherein the current block (i.e. encoding or decoding the current block) [Chuang: col 51, line 45] is a luma block (i.e. the size of the current luma coding block) [Chuang: col 19, line 48] and the predefined threshold (i.e. If the CU size larger than a fixed or derived threshold) [Chuang: col 49, line 13-14] is 16 (i.e. the CU_width is
16) [Chuang: col 40, line 3-4].   
In the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations as follows:
the predefined threshold is 8 (i.e. the pre-defined threshold may be set to a block size of 8x8 pixels) [Xiu: col 15, line 64-65].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Xiu to program the system to implement the color palette coding method of Xiu.  
Therefore, the combination of Chuang with Xiu will enable the system to obtain more run-length values to improve coding gain [Xiu: col. 15, line 60 – col. 16, line 2]. 

Regarding claim 17, Chuang meets the claim limitations as set forth in claim 16.Chuang further meets the claim limitations as follow.
The apparatus of claim 16 (i.e. one or more electronic circuits integrated into a video compression chip) [Chuang: col 50, line 56 – line 58],wherein the current block (i.e. encoding or decoding the current block) [Chuang: col 51, line 26-27] is a chroma block (i.e. a same color component) [Chuang: col 5, line 45] and the predefined threshold is 8, or -47-Docket No. 130408-8701.US00 wherein the current block (i.e. encoding or decoding the current block) [Chuang: col 51, line 45] is a luma block (i.e. the size of the current luma coding block) [Chuang: col 19, line 48] and the predefined threshold (i.e. If the CU size larger than a fixed or derived threshold) [Chuang: col 49, line 13-14] is 16 (i.e. the CU_width is
16) [Chuang: col 40, line 3-4].   
In the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations as follows:
the predefined threshold is 8 (i.e. the pre-defined threshold may be set to a block size of 8x8 pixels) [Xiu: col 15, line 64-65].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chuang with Xiu to program the system to implement the color palette coding method of Xiu.  
Therefore, the combination of Chuang with Xiu will enable the system to obtain more run-length values to improve coding gain [Xiu: col. 15, line 60 – col. 16, line 2]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488